82 U.S. 390 (1872)
15 Wall. 390
DAVENPORT CITY
v.
DOWS.
Supreme Court of United States.

*391 Mr. J.N. Rogers, in support of the motion.
Mr. T.F. Withrow, contra.
*392 The CHIEF JUSTICE delivered the opinion of the court.
The question in this case is, whether the laws for collection of taxes imposed by the city of Davenport are revenue laws of the State of Iowa.
We do not think that the ordinances of municipal corporations levying taxes can be classed as revenue laws of a State. Congress seems to have intended to give to the State the right to preference in hearing when itself a party to a cause pending in this court, and a like preference when the execution of the revenue laws of a State is enjoined or suspended, to any party claiming under such laws. This preference is given, plainly enough, because of the presumed importance of such cases to the administration and internal welfare of the States, and because of their dignity as equal members of the Union. The reasons for preference do not apply to municipal corporations, more than to railroad and many other corporations.
Nothing is shown to us which requires the advancement of the cause on account of special and peculiar circumstances.
MOTION DENIED.